ACCEPTED
                                                                                               03-14-00805-CV
                                                                                                      4456151
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         3/11/2015 12:40:23 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                     No. 03-14-00805-CV
              ____________________________________________________
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                 In the Third Court of Appeals
                                                                AUSTIN, TEXAS
                                         Austin, Texas     3/11/2015 12:40:23 PM
              ____________________________________________________
                                                               JEFFREY D. KYLE
                                                                    Clerk
                                            Devvy Kidd,
                                                          Appellant,

                                                     v.

                           Carlos Cascos, Texas Secretary of State
                                                      Appellee.

               ___________________________________________________

              On Appeal from the 53rd Judicial District Court, Travis County Texas
                           Trial Court Case No. D-1-GN-14-003900
              ____________________________________________________


     NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS

TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellee gives notice

that Carlos Cascos succeeded Nandita Berry as Texas Secretary of State on March 7,

2015.

        Accordingly, the Appellee now should be designated as “Carlos Cascos, Texas

Secretary of State.”

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas



Notice of Automatic Substitution of Public Officer                                   Page 1
                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        JAMES E. DAVIS
                                        Deputy Attorney General for Civil Litigation

                                        ROBERT O’KEEFE
                                        Division Chief, Financial Litigation, Tax, and
                                        Charitable Trusts Division

                                        /s/ Adam N. Bitter
                                        ADAM N. BITTER
                                        Attorney in Charge
                                        Financial Litigation, Tax, and
                                        Charitable Trusts Division
                                        State Bar No. 24085070
                                        P.O. Box 12548
                                        Austin, Texas 78711-2548
                                        512-936-2422
                                        512-477-2348 (fax)
                                        Adam.bitter@texasattorneygeneral.gov
                                        Counsel for Appellee

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2015, a true and correct copy of the forego-
ing Notice of Automatic Substitution of Public Officers was sent to the Appellant
via certified mail, return receipt requested as follows:

      Ms. Devvy Kidd, Pro Se
      P.O. Box 1102
      Big Spring, TX 79721

                                                     /s/ Adam N. Bitter
                                                     ADAM N. BITTER




Notice of Automatic Substitution of Public Officer                                       Page 2